PER CURIAM.
Respondent, A. M. Carroll, an attorney at the Louisville Bar, was convicted of a felony in the U. S. District Court for the Western District of Kentucky. The crime of which he was convicted was “ * * * buying, receiving and possessing goods of a value of $799.90, which had been stolen while moving and constituting part of an interstate shipment of freight, knowing said goods to have been stolen, in violation of Title 18, Section 659, U.S.C.” The U. S. Court imposed punishment of imprisonment for a year and a day and a fine of $1,000. The prison sentence was suspended and respondent was placed upon probation for a period of two years. Pursuant to RCA 3.335 the Board of Governors of the Kentucky State Bar Association initiated disciplinary action against respondent, seeking his disbarment.
A trial committee of the Bar Association conducted a hearing, at which the respondent was heard. At the conclusion of the hearing the committee recommended that respondent be suspended from the practice of law for a period of two years. This recommendation was adopted by the Board of Governors of the Bar Association. Respondent urges that we reject the recommendation of the Board of Governors, and insists that he was not guilty of the offense of which he was convicted.
Our ruling in In re Shumate, Ky., 382 S.W.2d 405, is dispositive of this case. Here as there the conviction of the felony forecloses inquiry as to respondent’s guilt or innocence of the felony charged; clearly the offense of which respondent stands convicted is one involving “moral turpitude.” It is plain, we think, that the officers of the Bar Association took into consideration the circumstances of the matter in mitigation of the punishment to be imposed.
The recommendation of the Board of Governors of the Kentucky Bar Association is confirmed, and respondent, A. M. Carroll is hereby suspended from practicing law in Kentucky for a period of two years.